Case 3:18-mj-05235-.]RC Document 1 Filed 10/12/18 Page 1 of 25

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CoURT

for the

OCT 1 2 2018

 

FlLED ________ LODGED
RECE\VED

Western District of Washington

ln the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and addr ess)

CLERK U & D\STR\CT CGURT
BY WESTERN DlSTRlCT OF WASH\NGTON AT TACOMA PUW

(\/\J’l?* 5`;1_33*

 

~ Case No.

 

 

A Facebook account, more particularly described int
Attachment A

\/\/\/\_/\_/\_/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the per son or desc)ibe the
property to be searched and give its location)

See Attachment A, attached hereto and incorporated by reference herein.

located in the Northern District of Ca|ifornia , there is now concealed (idennfv the

person or describe the properly to be seized);

 

See Attachment B, attached hereto and incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
l!{evidence of a crime;
i:| contraband, fruits of crime, or other items illegally possessed;
ij property designed for use, intended for use, or used in committing a crime;

I:l a person to be arrested or a person who is unlawfully restrained

The search is related to a Violation of:

Code Section Ojj"ense Description
21 USC 841 (a)(1) and 846 Distribution of and Conspiracy to Distribute Contro||ed Substances

The application is based on these facts:

See Afhdavit of DEA Specia| Agent Steve i\/|eyer.

i!{ Continued on the attached sheet.

d Delayed notice of 365 days (give exact ending date if more than 30 days: 10/11/2019 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

fay/icc

Applica`?tt’/ signature

 

Steve Meyer, Specia| Agent

Printed name and title

Sworn to before me and signed in my presence

Date; 4 a ;/z_ // g @M%

dudgds~signature

City and state: Tacoma, Washington v J. Richard Creatura, United States i\/|agistrate Judge
Printed name and title

 

\OOO\]O\Ui-l>b~>[\)>-‘

l\)[\)[\)[\)[\.)[\)[\)[\)l\))-l»-‘)-)-‘)-‘i-r-‘)-‘>-‘>-‘
OO\IO\Ul-i>-L)JN>-*O\OOO\]O\U\-I>~L)J[\J)-*C

 

Case 3:18-mj-05235-.]RC Document 1 Filed 10/12/18 Page 2 of 25

AFFIDAVIT

STATE OF WASHINGTON )
) ss
)

COUNTY OF PIERCE

l, Steven Meyer, Special Agent, Drug Enforcement Administration (DEA), United
States Department of Justice, being first duly sworn on oath, depose and state:

MY BACKGROUND AND OUALIFICAT(IONS

l. I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent with the Drug Enforcement Administration (DEA),
and have been since March 2017. l am currently assigned to the Seattle Field Division,
Tacoma Resident Office. Prior to my employment with the DEA, l worked as a
Uniformed Officer with the Secret Service in Washington D.C., from June 2006 to April
2009. l received formal training at the DEA Basic Agent Training in Quantico, Virginia.
The four-month Basic Academy included comprehensive, formalized instruction in,
among other things: basic narcotic investigations, drug identification and detection,
familiarization with United States narcotics laws, financial investigations and money
laundering, identification and seizure of drug-related assets, organized crime
investigations, physical and electronic surveillance, and undercover operations

3. During the course of my law enforcement career, l have been involved in
investigations of numerous criminal offenses, including the offenses involved in this
current investigation l have participated in criminal investigations of illicit drug
trafficking organizations, ranging from street-level dealers to maj or dealers, to include
l\/leXico-based drug trafficking organizations These investigations have also included the

unlawful importation, possession with intent to distribute, and distribution of controlled

 

substances; the related laundering of monetary instruments; the conducting of monetary

AFFIDAVIT OF Steve Meyer - l UNITED STATES ATTORNEY

1201 PACiFic AVENUE, SUiTE 700
USAO 2017R0123 8 TACOMA, WASHINGToN 98402

(253) 423-3800

\OOO\}O'\U\-Lk)~)l\.)>--k

l\)(\)l\.>[\.)[\.)[\)[\.)l\.)[\.)>-‘>-‘>-‘i-‘)-‘)-l>-l>-»-»-\
OO\]O'\Ul-l>-U)l\)>-‘C\OOO\IO\UI-l>b.)[\)t-*O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 3 of 25

transactions involving the proceeds of specified unlawful activities; and conspiracies
associated with criminal narcotics offenses. These investigations have included use of
the following investigative techniques confidential informants; undercover agents;
analysis of pen register, trap and trace, and toll records; physical and electronic
surveillance; wiretaps; and the execution of search warrants l have had the opportunity
to monitor, listen to, review transcripts and line sheets (prepared by linguists)
documenting the content of intercepted conversations involving the trafficking of
cocaine, heroin, methamphetamine, and other narcotics, by persons who used some form
of code to thwart law enforcement l have also interviewed defendants at the time of
their arrests and have debriefed, spoken with, or interviewed numerous drug dealers or
confidential sources (informants) at proffer interviews who were experienced in Speaking
in coded conversations over the telephone I have gained knowledge regarding the
various methods, techniques codes, and/or jargon used by drug traffickers in the course
of their criminal activities, including their use of cellular telephones and other electronic
devices to facilitate communications while avoiding law enforcement scrutiny.
PURPOSE OF AFFIDAVIT

4. This Affidavit is submitted in support of an application for a search warrant
under Title 18, United States Code, Sections 2703(a), 2703(b)(l)(A), and 2703(c)(1)(A)
to require Facebook to disclose to the government records and other information in its
possession, pertaining to the subscriber or customer associated with the following

Facebook account (referred to as SUBJECT ACCOUNT 10):

a. Facebook user ID steve.larson.750983, registered under the name
STEVE LARSON.
5. All of the requested information is stored at premises owned, maintained,

controlled, or operated by Facebook, a social networking company headquartered in
Menlo Park, California. The information to be searched is described in the following
paragraphs and in Attachment B. This is the first application for a search warrant for

SUBJECT ACCOUNT 10 in this investigation

AFFIDAVIT OF Steve Meyer - 2 UNITED STATES ATTORNEY

1201 PAciFic AVENUE, SUiTE 700
USAO 2017R0123 8 TACoMA, WAerNGToN 98402

(253) 428-3800

\DOO\IO\UIJ>L)J[\))-‘

[\) [\) [\) [\) l\).[\) [\) [\.) [\.) >_¢\ )-‘ i»-l »-1 >-‘ >-1 >-1 >-1 >-l »-1
OO\]O\U\-PUJ[\)>-*C\OOO\]O\UI-I>L)J[\)i-‘C

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 4 of 25

6. Agents have identified Juan Andres CASTRO Valenzuela as a drug l
distribution coordinator operating out of Los Mochis Mexico, along with his brother.
Investigators believe the CASTRO brothers are directing drug operations in Western
Washington, and possibly elsewhere In order to communicate with distributors and drug
customers the CASTROS utilize a variety of applications to include Facebook. To date,
agents have identified nine Facebook ‘Subj ect Accounts’ connected to the CASTROS,
and have executed search warrants on the accounts to review their contents As described
herein, the contents of the Subject Accounts have confirmed agents’ beliefs regarding the
CASTRO brothers and their drug trafficking activities Recently, agents identified a
tenth ‘Subj ect Account,’ under the username STEVE LARSON, which they also believe
the CASTRO brothers are using for drug trafficking purposes Through this Affidavit
and Application, investigators are requesting authorization to search the contents of §
‘SUBJECT ACCOUNT 10.’

FACEBOOK INFORMATION STORAGE

7. l am aware from my experience and training, and consultation with other

investigators of the following information about Facebook:

8. Facebook owns and operates a free-access social networking website of the

. same name, accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news
photographs videos and other information with other Facebook users and sometimes
with the general public.

9. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail
address(es), Facebook passwords Facebook security questions and answers (for
password retrieval), physical address (including city, state, and zip code), telephone
numbers screen names websites and other personal identifiers. Facebook also assigns a

user identification number to each account. l

AFFIDAVIT oF steve Meyer - 3 UNITED STATES ATTORNEY

, 1201 PACiFIC AvENUE, SUITE 700
USAO 2017R0123 8 TACoMA, WAsHiNGToN 98402

(253) 428-3800

\OOO\]O'\U!J>L))[\)>-r

l\)l\)l\)[\)l\)l\)l\)[\.)l\)»-*»-‘)-li-l)-‘)-~>-d)_a>-a»_‘
OO\IO\m-i>wl\J)-*O\Ooo\io\u\-i>wl\>>-*C>

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 5 of 25

10. I know from speaking with other law enforcement that “cookies” are small
files placed by a server (such as those used by Facebook) on a device to track the user
and potentially verify a user’s authentication status across multiple sites or
webpages. This cookie could be unique to a particular account (e.g., the Facebook
account) or to a given device (e.g., the particular phone used to access the Facebook
account). The next time a user visits a particular site or server, the server will ask for
certain cookies to see if the Server has interacted with that user before. Cookies can also
be used to determine “machine cookie overlap,” or multiple accounts that have been
accessed by the same individual machine (e.g., two Facebook accounts that have been
accessed on the same phone). The machine cookie overlap thus allows Facebook to track
accounts that are “linked” to each other because the same user account (username on a
computer) on the same device accessed multiple Facebook accounts This can identify
either multiple Facebook accounts used by the same person or different people sharing
the same user account and device. ln either case, the machine cookie overlap means that
the users of the linked accounts are the same person or two people in close proximity to
each other (by virtue of them using the same device).

ll. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that user’s
“Friends” and a “News Feed,” which highlights information about the user’s “Friends”
such as profile changes upcoming events and birthdays.

12. Facebook users can select different levels of privacy for the_
communications and information associated with their Facebook accounts By adjusting

these privacy settings a Facebook user can make information available only to himself or

AFFIDAVIT OF Steve Meyer - 4 UNITED STATES ATTORNEY

1201 PACiFiC AvENUE, SUiTE 700
USAO 2017R01238 TACOMA, WAsHiNGToN 98402

(253) 428-3800

\OO¢O\]CJ`\Lh-l>!.))[\)>--d

[\)l\)[\)[\.)[\.)l\)[\)[\)[\)>-l)-‘»-\)-‘»-‘»-‘»-¢)-»-‘)-¢
OO\lO\L}l-l>~L)J[\)i_‘O\OOONO\Lh-Lwl\)i'-‘O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 6 of 25

herself, to particular Facebook users or to anyone with access to the lntemet, including

people who are not Facebook users A Facebook user can also create “lists” of Facebo`ok
friends to facilitate the application of these privacy settings Facebook accounts also
include other account settings that users can adjust to icontrol, for example, the types of
notifications they receive from Facebook.

13. Facebook users can create profiles that include photographs lists of
personal interests and other information Facebook users can also post “status” updates
about their whereabouts and actions as well as links to Videos photographs articles and
other items available elsewhere on the Internet. Facebook users can also post information
about upcoming “events” such as social occasions by listing the event’s time, location,
host, and guest list. ln addition, Facebook users can “check in” to particular locations or
add their geographic locations to their Facebook posts thereby revealing their geographic
locations at particular dates and times A particular user’s profile page also includes a
“Wall,” which is a space where the user and his or her “Friends” can post messages
attachments and links that will typically be visible to anyone who can view the user’s
profile.

l4. Facebook allows users to upload photos and videos lt also provides users
the ability to “tag” (i.e., label) other Fac'ebook users in a photo or video. When a user is
tagged in a photo or video, he or she receives a notification of the tag and a link to see the
photo or video. For Facebook’s purposes the photos and videos associated with a user’s
account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them.

15. Facebook users can exchange private messages on Facebook with other
users These messages which are similar to e-mail messages are sent to the recipient’s
“Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well
as other information Facebook users can also post comments on the Facebook profiles

of other users or on their own profiles such comments are typically associated with a

AFFIDAVIT OF Steve Meyer ~ 5 UNITED STATES ATTORNEY

1201 PACIFiC AvENUE, SUITE 700
USAO 2017R0123 8 TACoMA, WAsHiNGToN 98402

(253) 428~3800

\OOO\]O`\Ul-I>L)~)l\))-‘

[\.)[\.)l\)[\.)[\)[\)[\)[\)[\))-‘)-l)-~)-1>-1)-\)-1\)-‘)-1)--d
OO\]O\Lh-I>L)J[\)>-‘O\OOO\IO\UIJ>L)JI\)>-‘C>

 

 

Case 3:18-rnj-O5235-.]RC Document 1 Filed 10/12/18 Page 7 of 25

specific posting or item on the profile. In addition, Facebook has a Chat feature that
allows users to send and receive instant messages through Facebook. These chat
communications are stored in the chat history for the account. Facebook also has a Video
Calling feature, and although Facebook does not record the calls themselves it does keep
records of the date of each call.

16. lf a Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

17. Facebook has a search function that enables its users to search Facebook for
keywords usernames or pages among other things

18. Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos in which the user has been tagged, as well as l
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

19. Facebook Notes is a blogging feature available to Facebook users and it
enables users to write and post notes or personal web logs (“blogs”), or to import their
blogs from other services such as Xanga, LiveJournal, and Blogger.

20. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications on the Facebook platform. When a
Facebook user accesses or uses one of these applications an update about that the user’s
access or use of that application may appear on the user’s profile page.

21. Some Facebook pages are affiliated with groups of users rather than one
individual user. Membership in the group is monitored and regulated by the
administrator or head of the group, who can invite new members and reject or accept
requests by users to enter. Facebook can identify all users who are currently registered to
a particular group and can identify the administrator and/or creator of the group.

Facebook uses the term “Group Contact lnfo” to describe the contact information for the

AFFIDAVIT OF Steve Meyer - 6 UNITED STATES ATTORNEY

1201 PACIFIC AvENUE, SUirE 700
USAO 2017R0123 8 1 TACoMA, WAsHiNGToN 98402

(253) 428-38()()

\DOO\]O'\Ul-l>b)[\)i-‘

I\)[\)[\)I\)l\)[\)[\)l\)l\))-lr-*>-‘>-‘)-‘»-l»-¢)-‘)-a)-l
OO\lO`\Ui-I>WI\)*_‘C\DOO\]O`\UI-PL)J[\)»-\O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 8 of 25

group’s creator and/or administrator, as well as a PDF of the current status of the group
profile page.

22. Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from
the user’s profile: profile contact information; News Feed information; status updates
links to videos photographs articles and other items Notes Wall postings friend lists
including the friends’ Facebook user identification numbers groups and networks of
which the user is a member, including the groups’ Facebook group identification
numbers future and past event postings rejected “Friend” requests comments gifts
pokes tags and information about the user’s access and use of Facebook applications

23. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address These logs may contain information about the actions taken by the user ID or lP
address on Facebook, including information about the type of action, the date and time of
the action, and the user ID and IP address associated with the action For example, if a
user views a Facebook profile, that user’s IP log would reflect the fact that the user
viewed the profile, and would show when and from what IP address the user did so.

24. Social networking providers like Facebook typically retain additional
information about their users" accounts such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases Facebook users may communicate directly with Facebook about issues
relating to their accounts such as technical problems billing inquiries or complaints
from other users Social networking providers like Facebook typically retain records
about such communications including records of contacts between the user and the
provider’s support services as well as records of any actions taken by the provider or
user as a result of the communications

25. Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

AFFIDAVIT OF Steve Meyer - 7 UNITED sTATEs ATToRNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800

\DOO\]O\Ul-i>le\)>-¢

l\)[\)l\.)[\.)l\)[\)[\)l\)[\))-li-‘)-\)-l>-¢)-¢r-l>--*)-¢)-¢
OO\]O\UI-BL)J[\)*_*O\OOO\]O\U!-LUJI\)>-‘O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 9 of 25

subscribers and their use of Facebook, such as account access information, transaction
information, and other account information l believe such information is likely to
constitute evidence of the drug trafficking crimes currently under investigation
SUMMARY OF PROBABLE CAUSE

26. The information set forth in this Affidavit consists of information l have
gathered and observed firsthand through the course of this investigation to date, as well
as information relayed to me by other law enforcement personnel, my review of law
enforcement reports interviews of witnesses and my review and analysis of toll records
Since I am submitting this Affidavit for the limited purpose of obtaining authorization to
Search SUBJECT ACCOUNT 10 as described herein, I have not included every fact
known to me concerning this investigation l have set forth only the facts that l believe
are essential to establish the necessary foundation for the issuance of such warrant.
Background Information Regarding Investigation

27. CSl agreed to cooperate with law enforcement in 2017, in exchange for
judicial considerations CSl was arrested by members of the Bremerton Police `
Department (BPD) Special Operations Group (SOG) for his/her involvement in drug
trafficking CSl cooperated with SOG and provided them with information about a
group of Mexican drug traffickers who were distributing large amounts of heroin in the
Puget Sound region CSl advised SOG that he/ she had been Selling various controlled
substances for several years and had been in contact with several of the people within this
group of Mexican drug traffickers which agents have identified as the CASTRO DTO.

28. Within that organization CSl connected with a prominent drug trafficker
whom the CS knew as “Juan” or “Jose.” CSl believed the individual he/she knew as
“Juan” was the local leader of the drug distribution at that time, and was later promoted
to a larger role in the DTO. BPD Detective Jordan Ej de located a Facebook account
under the name of “Juan Andres CASTRO Valenzuela” (Subject Account 2, the target of
a prior search warrant issued by this Court)) that CSl and other local suspected drug

dealers were associated with. Det. Ejde questioned CSl about the account and CSl

AFFIDAVIT OF Steve Meyer - 8 UNITED sTATEs ATToRNEY

1201 PACiFic AvENUE, SUiTi~; 700
USAG 2017R0123 8 TACoMA, WAsHiNGToN 98402

(253) 428_3800

\OOO\]O\Ul-l>b-)l\))-‘

l\Jl\)[\)[\)[\)l\)[\)[\)[\)i-‘)-*r-‘»-‘>-a>-¢)-¢)-¢>-*>-l
OO\IO\UI-l>£)~>l\.>i-‘O\OOO\IO\UI-l>w[\)i~"@

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 10 of 25

confirmed CASTRO was the male whom he/she referred to as “Juan” or “Jose.” CSl
also showed Det. Ej de messages confirming that CASTRO had been in (then) recent
contact with the CS, using Subj ect Account 2. According to CSl and the Facebook data
he/ she provided, CSl had been talking to CASTRO via Facebook Messenger for
purposes of making drug transactions since approximately June of 2()l6.

29. A review of the CS’s Facebook account Showed CASTRO also contacted
CSl from additional Facebook accounts under the names of “REBECA SPENCER”
(Subject Account 5), “ANNEL BAKER”'(Subject Account 4), and “KATHERINE
THOMAS” (Subj ect Account l). All three of those accounts have also been the target of
search warrants issued by this Court. A review of CS l ’s phone Showed CASTRO also
used Mexican phone numbers 52-668-199-4039, 52-668-248-4230, 52-668-225-5890,
and 52-668-199-5533 to communicate with CSl via text message and voice calls
Subject Account l and phone number 52-668-199-4039 were CASTRO’s most current
methods of drug related communications with CSl (at that time).

30. Det. Ej de and Special Agent (SA) Anthony DelVecchio confirmed
CASTRO’s identity via the Washington State Department of Licensing (WADOL).
Specifically, CASTRO’s WADOL photograph matches that of the individual depicted on
Subject Account 2. Furthermore, according to a law enforcement database, CASTRO
was involved as a suspected “cell head” for heroin.distribution in the Everett area during
a DEA investigation that took place in 2012. Special Agent DelVecchio researched this
prior DEA case and found that CASTRO was in fact, the primary target of investigation
within that case.

31. Based on how CASTRO first interacted with CSl, l believe CASTRO used
Subject Account 2 for initially contacting his suspected drug redistributors/customers.
When CASTRO first contacted the CS via Facebook Messenger, he used Subject
Account 2. After a brief introduction utilizing Subject Account 2, CASTRO switched
over to a more discrete account(s), e.g., Subject Account 4 and/or Subject Account 5, for

the actual organizing of the suspected drug transactions l believe that by having a

AFFIDAVIT OF Steve Meyer - 9 UNITED STATES ATTORNEY

1201 PACiFiC AVENUE, SUirE 700
USAO 20]7R01238 TACOMA, WASHINGTON 98402

(253) 428-3800

\OOONO\Lh-l>b~>[\))-‘

!\.)[\.)[\.)[\)[\)[\)[\.)[\)l\)>-l)-l)-l)-\>-1)-\)-1>---1>--1>-d
OO\]O\L}\-PL)J[\)'_‘O\OOO\]O\L/`l-l>~b~)l\)i_‘©

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 11 of 25

picture of himself [CASTRO] as the account user for Subject Account 2, it helped his
redistributors/customers recognize him in addition to him building a rapport with them.

32. CASTRO used Subject Account 1, Subject Account 2, Subject Account 4,
Subject Account 5, and an account under the name “ALISSA KEYSER” (Subject
Account 6, also the target of a search warrant issued by this Court), as well as various
telephone numbers to set up drug deals With CSl.

33. SOG used CSl to conduct six controlled buys of suspected heroin from the
CASTRO DTO. Once the DEA began working with SOG, investigators used CSl to
conduct a seventh controlled purchase toward the end of October 2017. CSl was able to
introduce an undercover DEA agent (UC) to the CASTRO DTO towards the end of 2017.

34. CSl ’s criminal history includes a felony conviction for
Manufacture/Deliver a Schedule l/lI Narcotic in 2013, gross misdemeanor convictions
for Fourth Degree Assault in 2015 and Third Degree Malicious l\/lischief in 2011, as well
as misdemeanor convictions for Third Degree Driving With a Suspended or Revoked
License in 2018 and 2008, Indecent Exposure in 2013, and Third Degree Malicious v
Mischief in 2006.

35. Unfortunately, CSl was battling heroin addiction for most of the time
he/she was working with agents Agents provided CSl with access to drug treatment
programs and got CSl enrolled in a rehabilitation center; they even arranged for atypical
expense reimbursements for CSl. Rather than cash reimbursement for expenses incurred
during government operations agents provided CSl with food cards or gasoline-things
that were not readily convertible into cash. Agents did so at the request of CSl,` so he/ she
would not be tempted to purchase drugs with any excess money. These methods worked
for a time, and CSl successfully completed several months of his/her rehabilitation
program before staff asked CSl to leave due to his/her attitude problems and problems
with other rehabilitation patients

36. CSl continued to help agents by providing information about the DTO and

helping to build the UC’s reputation However, CSl relapsed into heroin use in the

AFFIDAVIT OF Steve Meyer - 10 UNITED STATES ATTORNEY

1201 PACiFiC AvENUE, SUirE 700
USAO 2017R01238 TACOMA, WAerNGToN 98402

(253) 428-3800

\OOO\]O`\UI-l>bJ[\)>-¢

l\)[\)[\)[\.)[\.)l\.){\)l\)[\)»-¢)-¢)-a)-»)-‘i-‘)-¢)-»-)-
OO\]O\U\-PL)JN>~O©OO\]O\UI-l>b~)[\)i-‘O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 12 of 25

spring of 201 8. This time, CSl quite rapidly spiraled downward into an almost paranoid
and delusional state. Agents determined they could no longer use CSl for any
investigative purposes but tried once again to get CSl some help with his/her drug
problem. Unfortunately, CSl was not as amenable on this occasion and shunned agents’
attempts at providing assistance In May 2018, local police arrested CSl and charged
him/her with residential burglary (felony) and driving with a suspended or revoked
license (misdemeanor). SOG deactivated CSl in May 2018 due to CSl ’s substance
abuse issues However, agents found CSl ’s information to be reliable during the time
agents utilized him/her to gather information

Undercover Controlled Purchase #1 Utilizing Subject Account 1

37. In early November 2017, SOG provided DEA agents including an
undercover agent (the UC) with the various phone numbers and Facebook accounts they
believed CASTRO and SARMIENTO used for drug trafficking purposes

38. On November 14, 2017, CSl sent the UC an invitation to join a group
Facebook Messenger chat session, which linked the UC in communication with Subject
Account 1. CASTRO and the UC then engaged in conversation regarding CASTRO’s
pricing for heroin On November 16, 2017 , agents conducted an undercover purchase of
heroin from CASTRO (through one of the DTO’s couriers) in Tacoma, Washington. The
UC contacted CASTRO on 52-668-199-4039 (Target Telephone 1 or TTl) and through
Subj ect Account 1 prior to this transaction in order to facilitate the meeting.

39. After the UC met with the courier and the transaction was completed,
agents transported the suspected heroin to the DEA Tacoma Resident Office where it was
weighed at approximately 87.4 gross grams
Undercover Controlled Purchase #2 Utilizin g Subject Account 1

40. On November 27, 2017, the UC received a text message from CASTRO
(TTl). During this conversation, the UC and CASTRO discussed a future drug
transaction for four ounces of heroin that would later occur on November 30, 2017. On

November 30, the UC again met with the DTO’s courier, this time in Federal Way,

AFFIDAVIT OF Steve Meyer - ll UNITED STATES ATTORNEY

1201 PACiFiC AvENUE, SUITE 700
USAO 201 7R0123 8 TACoMA, WAsHiNGToN 98402

(253) 428-3300

\OOO\]O`\Ul-l>w!\)>-‘

l\)[\)[\.)[\)[\)[\)[\)[\)[\)»-¢»-‘)-\>-‘»-¢i-A»-d»-‘>-‘)-~
OO\]O\Ul-I>L»Jl\)>-‘O©OO\]O\U!-l>Wl\)i-*O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 13 of 25

Washington. Prior to the controlled buy, the UC initiated a Facebook Messenger
conversation with CASTRO through Subject Account l. Using Subject Account l,
CASTRO told the UC that he changed the meet location from the Tacoma Mall to

F ederal Way, Washington. After the UC arrived at the new meeting location, he/ she
received two calls from CASTRO. Of note, Facebook Messenger has telephone call
capabilities as well as video chat. The first phone call came through Facebook
Messenger under Subject Account l, and the second call came from TTl.

41. The courier eventually arrived in at the new meeting location, and the UC
and the courier completed the transaction Agents transported the suspected heroin to the
TRO where it was weighed at approximately 136.1 gross grams

42. Shortly after the UC and the courier parted ways CASTRO sent a large
“thumbs up”‘ graphic to the UC via Subj ect Account l, indicating a successful drug
transaction
Undercover Controlled Purchase #3 Utilizin g Subject Account 1

43. On December 15, 2017, at 11:16 a.m., the UC attempted to call CASTRO
via Subj ect Account lon Facebook Messenger. CASTRO did not answer the call, but
typed a response at 11:17 a.m. In those communications and others exchanged that day,
CASTRO and the UC arranged a deal to take place in Kent, Washington.

44. At approximately 1145 p.m., the UC observed a vehicle pull up and park
next to him. The UC exited his vehicle, got into the vehicle’s front passenger seat, and
greeted the same DTO courier who delivered the heroin to the UC during the first two
controlled buys The UC and the courier completed their transaction, and at 1:54 p.m.,
CASTRO sent a large “thumbs up” graphic to the UC via Subject Account 1 on Facebook
messenger. c `

F ederal Search Warrant for Subject Account 1

45. On January 3, 2018, Special Agent Samuel Landis obtained a search

warrant from the United States District Court for the Western District of Washington for

Subject Account 1, believed to be used by CASTRO in order to network and facilitate

AFFIDAVIT OF Steve Meyer - 12 UNITED STATES ATTORNEY

1201 PACiFiC AvENUE, SUITE 700
USAG 2017R0123 8 TAcoMA, WAsi-iiNGToN 98402

(253) 428-3800

\DOO\]O'\Ul-l>b.>l\))-‘

N[\)NNNI\JN[\)!\))-‘»-‘»->-‘»-¢>-‘»-a»_i»_i,_i
OO\)O\U\AL»J[\J>-*O\DOO\]O\Lh-LL»JN*-*O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 14 of 25

suspected drug transactions On January 17 , 2018, during a search of the Facebook
Messenger portion of the returned warrant materials Special Agent Landis found
numerous suspected drug conversations between CASTRO and individuals whom agents
believe, based on the content of those conversations and those individuals’ respective
criminal histories are his drug redistributors/customers.

46. During a search of the “Cookies” portion of Subject Account 1, Special
Agent Landis found Subject Account 3 and Subject Account 4 listed as accounts linked to
Subject Account 1. On February 27, 2018, he contacted Facebook Support and asked
how the accounts linked to each other, based on the data Facebook had provided.
Facebook Support staff informed me that Subject Account l, Subject Account 3, and
Subject Account 4 were all accessed by the same electronic device (one that is capable of
accessing the World Wide Web) and under the same “cookie.” A “cookie” is a personal
identifier for a specific browser that links to particular web portal. This means CASTRO
used the same electronic device to access Subject Account l, Subject Account 3, and
Subject Account 4. The electronic device CASTRO uses remembers his web signature or
“cookie” by storing his unique web browsing on Facebook. Anytime CASTRO reuses
the same electronic device to browse the web, e.g., Facebook, the device remembers his
web identifiers for him.
F ederal Search Warrant for Subject Accounts 1 Through 6

47. On March 8, 2018, Special Agent Landis obtained a search warrant from
the United States District Court for the Western District of Washington for Subject
Accounts 1 through 6, all of which he believed to be used by CASTRO in order to
network and facilitate suspected drug transactions On March 29, 2018, during a search
of the Facebook Messenger portion of Subject Accounts 1 through 3 and 5 through 61 of

the returned warrant materials Special Agent Landis again found numerous suspected

 

l According to the Facebook Law Enforcement Response Team, Special Agent Landis’s historical data request for
Subject Account 4 could not be processed because Subject Account 4 no longer existed.

AFFIDAVIT OF Steve Meyer - 13 UNITED sTATEs ATToRNEY
USAO 2017R0123 8 1201 PACIFIC AvENUE, SUirE 700

TAcoMA, WAsHiNGToN 98402
(253) 428-3800

\DOO\]O`\U!-l>b)[\.)i-\

[\.)[\.)l\)[\.)[\.)[\)[\.)[\)[\)»--l)-¢>---‘)-l)-1)-1>-1>---\>--\i--d
OO\]O\U\-l>b~)[\)>-‘C\DOO\]O\UI-l>L)J[\)i-‘O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 15 of 25

drug conversations between CASTRO’ and individuals whom agents believe are his drug
redistributors/customers. Furthermore, during a search of the “Cookies” portion of
Subject Accounts 3 and 6, he found Subj ect Account 7 (registered under the name
“GINA MORRIS”) listed as an account that was accessed by the Same electronic device
and under the same “cookie” as the aforementioned accounts

48. When Special Agent Landis looked at Subject Account 7’s friends list and
compared it to the other Subject Accounts’ friend lists (with the exception of Subject
Account 4), he found that the accounts all had multiple friends in common Among the
common friends were accounts that had been in contact with Subj ect Account 1, Subject
Account 5, and Subject Account 6 for the purposes of organizing suspected drug
transactions
CASTRO Uses Subject Account 7 to Contact the CS

49. On April 9, 2018, CASTRO contacted CSl using Subject Account 7 to
have CSl help him register a white 2008 I-londa Accord in Washington in exchange for
“stuf ,” or what Special Agent Landis believed to be heroin CASTRO and CSl arranged
the vehicle registration to take place on April 10, 2018

50. During the morning hours of April 10, 2018, BPD Det. Ejde and Sergeant
Billy Renfro met with CSl at a secure meeting location and searched the CS for any
contraband items finding none. CASTRO contacted CSl using Subj ect Account 7 to
finalize their plans During these messaging exchanges agents on surveillance at the
licensing office (located at 15600 Northeast 8th Street at the Bellevue Crossroads Mall)
did not see any of the known target vehicles in this investigation nor did they see the
white Honda Accord. Agents suspected CASTRO’s associates might have been at a
different licensing office in Bellevue (13133 Bel-Red Road, based on CSl ’s prior
conversations with CASTRO). At about 10:00 a.m., agents brought CSl to the licensing
office at the Crossroads Mall and maintained constant surveillance of CSl from that point
onward. Agents outfitted CSl with a recording/transmitting device (EMD) once he/ she

was in place at the Crossroads Mall. At 10:17 a.m., CSl electronically shared his/her

AFFIDAVIT OF Steve Meyer - 14 UNITED STATES ATTORNEY

1201 PACiFiC AvENUE, SUITE 700
USAO 2017R0123 8 TACoMA, WASHiNGToN 98402

(253) 428-3800

\OOO\]O'\Ul-l>b~)[\)»-

l\J[\J[\Jl\)I\J[\)Nl\)[\)»-‘»-‘)-l)-¢>-‘>-a>-‘)-‘»-a>_~
OO\]O`\U\-l>b~>l\)>-*C\OOO\]O\U\-i>b)l\)>-‘O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 16 of 25

location with CASTRO and continued his/her messaging conversation with CASTRO
using Subject Account 7. In the conversation CSl confirmed his/her current location
with CASTRO and, about twenty minutes later, agents saw another identified DTO
courier and a male later identified as Juan Jose HIGUERA Gonzalez arrive at the Bel-
Red Auto Licensing.

51. After the registration process (and a subsequent lunch) was complete, the
courier, HIGUERA, and CSl met briefly in the parking lot, where the courier provided
CSl with approximately 20 grams of suspected heroin CSl met with Special Agent
DelVecchio and Det. Ejde at a secure location and provided them with the 20 grams of
suspected heroin Special Agent DelVecchio and Det. Ej de searched CSl for contraband
items and did not find any items during that search. CSl later told Special Agent
DelVecchio and Det. Ejde that the suspected heroin Was the CS’s “payment” for taking
care-of the vehicle registration and insurance, as CSl and CASTRO had discussed on
April 9, 201 8.

Subject Account 8 Contacts CS

52. On April 27, 2018, CSl contacted agents in regards to his/her recent
contact with CASTRO. According to CSl, he/ she believed CASTRO created a new
Facebook account in order to contact his suspected local drug contacts in the Western
Washington area. After agents acquired the account information from CSl, agents
located Subject Account 8 (registered under the name “CHRIS HOLDFORD”) on
Facebook and, during a search of Subject Account 8’s friends list, found that the majority
of the people listed were also on the friends lists for Subject Accounts 1 through 7 .
Given this similarity between\all eight Subj ect Accounts and CASTRO’S use of Facebook
accounts to communicate with his drug clientele (including CSl) in order to set up drug
deals agents believe CASTRO created Subject Account 8 for the sole purpose of

connecting with his suspected drug clientele in order to further his suspected drug

transactions
AFFIDAVIT OF Steve Meyer - 15 UNITED STATES ATTORNEY
USAO 2()] 7R()1238 . 1201 PACiFiC AvENUE, SUirE 700

TACOMA, WASHINGTON 98402
(253) 428_3800

\OOO\]O`\Ul-l>b~>l\)>-*

!\)[\)[\)[\)[\)[\)[\)[\.)[\)>-‘i-»>-a)-¢)--¢»-¢>-l)-l)-i>-¢
OO\]O\Ul-I>~L»Jl\.)>-‘C\OOO\]O\UI-l>b~>l\)*-*O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 17 of 25

53. On July 3, 2018, Special Agent Landis obtained a search warrant from the
United States District Court for the Western District of Washington for Subj ect Account
8, which he believed CASTRO used in order to network and facilitate suspected drug
transactions On July 19, 2018, during a search of the Facebook Messenger portion of the
returned warrant materials Special Agent Landis did not find any messages This was
highly unusual based on past UC interactions with CASTRO over Facebook Messenger
and information previously gathered from the returned warrant materials for Subject
Accounts 1 through 7. Special Agent Landis contacted Facebook support staff via email
on July 20, 2018, to find out if there were any missing materials not included in the '
documents provided. Days later, he received a phone call from Facebook’s support staff.
During this call, Special Agent Landis explained that in many of his previously
authorized requests he had not experienced the absence of information Facebook
support staff told him the user of Subj ect Account 8 may have deleted all of his
conversations over Facebook Messenger. According to Facebook’s support staff, if a
Subject Account user deletes his/her conversations over Facebook Messenger, Facebook
cannot provide the information even if a search warrant is executed on a Subj ect
Account. This is because Facebook simply does not store deleted Facebook Messenger
messages/conversations However, with a preservation request, Facebook can preserve
materials deleted by a Subject Account user and later produce them upon receipt of a
court order (warrant). With a preservation request, Facebook will store any deleted
conversations for any Subj ect Account for up to 90 days for law enforcement personnel

54. Despite the absence of Facebook Messenger materials for Subject Account
8 from the search warrant return Special Agent Landis did receive other data associated
with the Subject Account. Specifically, the phone number (TT20) associated with
Subject Account 8 was one agents previously identified as being used by the CASTROS.
On July 10, 2018, agents conducted an undercover purchase of suspected heroin from the
CASTRO DTO, through HIGUERA. The UC contacted the CASTRO brothers (on

TTZO) shortly after 11:00 a.m. and asked for “2 pieces” (or 50 grams) of heroin The

AFFIDAVIT OF Steve Meyer - 16 UNITED STATES ATTORNEY

1201 PACiFic AVENUE, SUiTE 700
USAO 2017R0123 8 TAcoMA, WAsHINGToN 98402

(253) 428-3800

\OOO\]O\Ui-l>l.»JI\)>-‘

l\) l\) [\) l\) [\.) I\.) [\.) [\) [\) 1-* )-* >-* r--‘ )-* )-‘ )-¢ )-‘ >-‘ >-d
' OO \l O'\ L!`l -l> b~) [\.) i-‘ O \D 00 \l O'\ Ul -l> L.)J l\) i-‘ 0

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 18 of 25

CASTROS agreed to do the deal for $2,150. The subsequent transaction between the UC
and HIGUERA lasted less than one minute. The UC provided HIGUERA with $2,150 of
DEA buy money and HIGUERA provided the UC with a substance that field-tested
positive for the presence of heroin and weighed 83.4 gross grams (with packaging).
Discovery of Subject Account 9

55. During the search of the “Cookies” portion of the returned warrant
materials for Subject Account 8, Special Agent Landis found Subject Account l, Subject
Account 3, Subject Account 6, `Subj ect Account 7, and an account under the name
“RUDY JACKSON” (Subj ect Account 9) listed as accounts accessed by the same
electronic device and under the same “cookie.” Again this indicates a very high
probability that the same person(s) (i.e., the CASTROS) is using all of these Subject
Accounts including Subject Account 9, since the same electronic device (i.e., computer,
cell phone, or the like) is accessing all of the accounts

56. When Special Agent Landis examined Subject Account 9’s friends list and
compared it to the other Subj ect Accounts’ friend lists (with the exception of Subject
Account 4), he found that the accounts all had multiple friends in common Additionally,
agents have previously identified most of these “friends” as suspected drug customers
further indicating the CASTROS are utilizing Subject Account 9 as a means of
connecting with their suspected drug customers

57. On July 23, 2018, Special Agent Landis submitted a preservation request
for Subject Account 9 through Facebook’s law enforcement web portal in an effort to
capture future suspected drug related conversations over Subject Account 9, should the
CASTROS continue their pattern of deleting Facebook Messenger conversations as they
had apparently done with Subject Account 8.
Discovery ofSUBJECTACCUUNT 10

58. On August 15, 2018, Special Agent Landis obtained a search warrant from
the United States District Court for the Western District of Washington for Subject

Account 9, which l believe CASTRO used in order to network and facilitate suspected

AFFIDAVIT OF Steve Meyer - 17 UNITED STATES ATTORNEY

1201 PAciFic AvENUE, SUiTE 700
USAO 2017R0123 8 v TAcoMA, WASHINGTON 98402

(253) 428-3800

 

\OOO\]O`\U\-I>L)Jl\.)>-~

[\)l\)l\.)[\)l\)[\)[\)[\)l\))-¢)-‘>-‘»-¢>--l)-~+-¢»-l)-l)-l
OO\]O'\Ul-l>b~>l\)>-‘C©OO\]O`\UI-I>L)Jl\)\-*C

 

 

Case 3:18-mj-05235-.]RC Document 1 Filed 10/12/18 Page 19 of 25

drug transactions When l examined Subject Account 9’s friends list, it included seven
individuals who had a mutual friend named “STEVE.LARSON.750983” (SUBJECT
ACCOUNT 10). Analysis of SUBJECT ACCOUNT l0’s friends list with the previous
Subj ect Accounts’ friends list (with the exception of Subj ect Account 4) revealed they all
had multiple friends in common. Agents have previously identified most of these
“friends” as suspected drug customers of the CASTROS.

59. Additionally, data from Subject Account 9 included a telephone number,
52-668-17]-2538, which agents have previously identified as being used by the
CASTROS. Based on phone toll analysis, 52-668-]71-2538 is in contact with Devon
MEYER, who has consistently been on the friends lists for the Subject Accounts
discussed herein. MEYER is also included on SUBJECT ACCOUNT lO’s friends list,
further indicating the CASTROS are utilizing SUBJECT ACCOUNT 10. Based on my

training and experience, and the information set forth in this Affidavit ,I believe there is

probable cause to believe that the CASTROs are utilizing SUBJECT ACCOUNT 10 for
the same purposes they utilized Subject Accounts l through 9, that is, to contact their
suspected drug customers

INFORMATION T 0 BE SEARCHED AND THINGS TO BE SEIZED

60. l anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular Title 18, United States Code, Sections 2703 (a), 2703(b)(l)(A)
and 2703 (c)(l)(A), by using the warrant to require Facebook to disclose to the
government copies of the records and other information (including the content of
communications) particularly described in Section l of Attachment B. Upon receipt of
the information described in Section l of Attachment B, govemment-authorized persons
will review that information to locate the items described in Section II of Attachment B.

6l.' As indicated in the Motion for Nondisclosure and Motion to Seal that
accompany this Affidavit, the government requests, pursuant to the preclusion of notice
provisions of Title 18, United States Code, Section 2705(b), that Facebook be ordered not

to notify any person (including the subscriber or customer to which the materials relate)

AFFIDAVIT OF Steve Meyer - 18 UNITED STATES ATTORNEY

1201 PACIHC AVENUE, SUiTE 700
USAO 201 7R01238 TACoMA, WAsHINGTON 98402

(253) 428-3800

\OOO\]O\U\-l>~L»JI\))-¢

l\)[\.)[\.)[\)[\)[\)[\)l\)[\))-‘»-‘)-¢»-Ai-li-»-¢)-¢i-‘>-¢
OO\]O'\U\-|>L)Jl\)>-*O©OO\]O`\UI-|>L»J[\)i-‘O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 20 of 25

of the existence of this warrant for such period as the Court deems appropriate The
government submits that such an order is justified because notification of the existence of
this Order would seriously jeopardize the ongoing investigation Such a disclosure would
give the subscriber an opportunity to destroy evidence, change patterns of behavior,
notify confederates, or flee from prosecution Notifying our targets of the existence of
this investigation will likely cause them to destroy evidence, flee the jurisdiction, or alter
their methods, thus making it more difficult to dismantle the organization effectively
Notice also could put the CS, UC, and agents working with them in danger

62. It is further respectfully requested that this Court issue an order sealing all
papers submitted in support of this application, including the application and search
warrant, until such dates as provided in the proposed Order. I believe that sealing this
document is necessary because the items and information to be seized are relevant to an
ongoing investigation Premature disclosure of the contents of this Affidavit and related
documents may have a significant and negative impact on the Continuing investigation
and may severely jeopardize its effectiveness

COMMON CHARACTERISTICS OF DRUG TRAFFICKERS

63. Based on my training and experience, including experience obtained
through participation in this and other investigations involving the distribution of
controlled substances, including those targeting long-term conspiracies responsible for
the distribution of controlled substances, and based upon my consultation with other
experienced law enforcement agents and officers, l know that:

a. Drug trafficking conspiracies, especially those involving large amounts of
narcotics and interstate shipments, usually take place over several months or years, and
continue to operate even when enforcement activity results in arrests and/or seizures of
drugs and/or money.

b. Those involved in the distribution of illicit drugs often communicate by

telephone in connection with their illegal activities in order to set up meetings with

AFFIDAVIT OF Steve Meyer - l9 UNITED STATES ATTORNEY

1201 PACiFiC AvENUE, SUITE 700
USAO 2017R0123 8 TACoMA, WAsHINGToN 98402

(253) 428-3800

\DOO\]O\U!-I>L)Jl\.)>--A

[\)[\)[\)[\)[\)[\)[\)l\)[\)>-¢)-d>-¢r-l)-l)-\)-¢)-¢)-¢>-l
OO\]O`\Ul-I>WI\)>-*C\OOO\IO\U`I-LL)~)I\)*~‘C

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 21 of 25

coconspirators, conduct drug transactions, or to arrange for the transportation drugs or
drug proceeds
CONCLUSION

64. Based upon the information which has been uncovered during the course of
this investigation, and on the advice, experience, knowledge of other agents and officers
involved in this investigation, l believe these facts establish probable cause to conclude
that SUBJECT ACCOUNT l0 has been used, and will continue to be used, to facilitate
violations of the Controlled Substances Act, specifically distribution of narcotics,
conspiracy, and related offenses in the Western District of Washington, and elsewhere, in
violation of the Controlled Substances Act, Title 2l, United States Code, Sections 841
and 846.

 

 

Steve/n M`;§/er,
Special Agent
Drug Enforcement Administration

._77¢4.»
/l/~#

Subscribed and sworn to before me this .H¢ day of October, 2018.

QM%

HARD CREATURA
irED sTATEs MAGISTMTE JUDGE

AFFIDAVIT OF Steve Meyer - 20 UNITED STATES ATTORNEY

USAO 201 7R()1238 1201 PACiFiC AVENUE, SUITE 700
c TACoMA, WAsHiNGToN 98402

(253) 428-3800

\OOO\]O'\Ul-I>L»J[\))-¢

I\)[\)[\)[\.)[\)[\.)[\)[\)[\)i-li-‘i-¢)-¢i-¢i-‘)-Ai-‘i-‘»-¢
oo\lO\Ui-I>wl\J»-‘C>\OOO\IO\Ui-l>wl\>»-*C>

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 22 of 25

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the following account,
identified by Facebook user ID: steve.larson.750983 (“SUBJECT ACCOUNT l0”), for
all such information that is stored at premises owned, maintained, controlled, or operated
by Facebook, a company headquartered in Menlo Park, California. This warrant is

limited to information created after June l6, 2016.

AFFIDAVIT OF Steve Meyer - 21 UN!TED STATES ATTORNEY

1201 PACIFIC AVENUE, SUiTE 700
USAO 2017R0123 8 TACoMA, WAsHiNGToN 98402

(253) 428-3800

\DOO\]O'\U\-I>L)J[\.))-i

l\)[\)[\)[\)[\)[\)[\)[\){\))-l)-¢»-¢i-d)-*)-‘>-¢>-‘)-*i-d
OO\]O`\UI-PUJ[\)’_‘O\OOO\IO\LA-I>L)J[\)>~O

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 23 of 25

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook, including any messages, records, files, logs,
or information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under Title 18, United States Code, Section 2703(f),
Facebook is required to disclose the following information to the government for the user
le listed in Attachment A (“SUBJECT ACCOUNT 10”):

A. The following information about the customer or subscriber of SUBJECT

ACCOUNT l0:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses l
Facebook passwords, Facebook security questions and answers, physical
address (including city, state, and zip code), telephone numbers, screen
names, websites, and other personal identifiers

(b) All activity log for SUBJECT ACCOUNT 10, and all other documents
showing the user’s posts and other Facebook activities;

(c) All photos and videos in their original format, including EXIF information
(metadata), uploaded by that user lD and all photos and videos in their
original format, including EXIF information (metadata), uploaded by any
user that have that user tagged in them;

(d) All other records of communications and messages made or received by the
user, including all private messages, chat history, calling history, and
pending “Friend” requests;

(e) All “check ins” and other location information;

(f) All IP logs, including all records of the IP addresses that logged into
SUBJECT ACCOUNT 10;

AFFIDAVIT OF Steve Meyer - 22 UNITED sTATEs ATToRNEY

1201 PACIFIC AvENUE, SUiTE 700
USAO 20]7R0123 8 TACOMA, WAsHiNGToN 98402

(253) 428~3800

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 24 of 25

(g) All past and present lists of friends created by SUBJECT ACCOUNT 10;

 

 

1
2 (h) All records of Facebook searches performed by SUBJECT ACCOUNT 10;
3 (i) The length of service (including start date);
4 @) The means and source of payment for such service (including any credit
5 card or bank account number) and billing records;
6 (k) All records pertaining to communications between Facebook and any
7 person regarding the user or the user’s Facebook account, including
8 contacts with support services and records of actions taken;
9 (l) Names (including subscriber names, Facebook userle and screen
10 names);
11 (m) Addresses (including mailing addresses, residential addresses, business
12 addresses, and e-mail addresses);
13 (n) Local and long distance telephone connection records;
14 (o) Linked accounts; and
15 (p) Telephone or instrument numbers or identities (including MAC addresses).
16 B. All records and other information (not including the contents of communications)
17 relating to SUBJECT ACCOUNT 10, including:
18 (a) Records of user activity for each connection activity for each connection
19 made to or from SUBJECT ACCOUNT 10, including log files; messaging
20 logs; the date, time, length, and method of connections; data transfer
21 volume; user names; and source and destination of lnternet Protocol
22 addresses;
23 (b) Information about each communication sent or received by SUBJECT
24 ACCOUNT 10, including the date and time of the communication, the
25 method of the communication (such as source and destination email
26 addresses, IP addresses, and telephone numbers); and
27 (c) Records of any Facebook accounts that are linked to SUBJECT
28 ACCOUNT 10 by machine cookies (meaning all Facebook user le that
§§§§§§I;R§§§§Ve Meyer ' 23 E§ll»`i'§§§‘)§i§$§§(§§§§§»

TAcoMA, WASHINGTON 98402
(253) 428-3800

 

©OO\IO`\Ul-I>L)J[\))-

l\)l\)[\.)[\)[\)l\)[\)[\.)[\.)>-li-‘)-~)-‘)-l)_~»-¢>-‘)-l>-‘
OO\]O\Ul-BL)J!\)>-‘O\OOO\]O\UI-l>l)~)l\)i-‘C

 

 

Case 3:18-mj-O5235-.]RC Document 1 Filed 10/12/18 Page 25 of 25

logged into Facebook by the same machine or device as SUBJECT
ACCOUNT 10).
II. Information to be seized by the government
All information described above in Section l that relates to the ongoing narcotics
investigation described in the Affidavit, including, for the user ID identified on
Attachment A, information pertaining to the following matters:

(a) Any content including e-mails, messages, texts, photographs (including
metadata), videos (including metadata), Visual images, documents,
spreadsheets, address lists, contact lists or communications of any type
which could be used to identify the user and or their location.

(b) Records relating to who created, used, or communicated with the user lD,
including records about their identities and whereabouts

(c) All subscriber records associated with SUBJECT ACCOUNT 10, including
names, addresses, local and long distance telephone connection records, or
records of session times and durations, length of service (including start
date) and types of service utilized, telephone or instrument number or other
subscriber number or identity, including any temporarily assigned network
address, and means and source of payment for such service including any
credit card or bank account number.

(d) Any and all other log records, including IP address captures, associated
with SUBJECT ACCOUNT 10; and

(e) Any records of communications between Facebook and any person about
issues relating to the account, such as technical problems, billing inquiries,
or complaints from other users about SUBJECT ACCOUNT 10. This is to
include records of contacts between the Subscriber and the provider’s
support services, as well as records of any actions taken by the provider or

subscriber as a result of the communications

AFFIDAVIT OF Steve Meyer - 24 UNITED STATES ATTORNEY

1201 PAciFiC AvENUE, SUITE 700
USAO 2017R01 238 TACoMA, WAsHiNGToN 98402

(253) 428-3800

 

